NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEUTSCHE BANK NATIONAL TRUST                    No.    19-16719
COMPANY, as Trustee for Holders of the
BCAP LLC Trust 2007-AA1,                        D.C. No.
                                                2:16-cv-02603-RFB-CWH
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MADEIRA CANYON HOMEOWNERS
ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted September 2, 2020**
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and KENDALL,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Deutsche Bank National Trust Company (“Deutsche Bank”) appeals the

district court’s adverse grant of summary judgment in a declaratory judgment

action. The parties are familiar with the facts and we do not repeat them here. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

grant of summary judgment, Branch Banking & Trust Co. v. D.M.S.I., LLC, 871
F.3d 751, 759 (9th Cir. 2019), and affirm.

      The non-judicial foreclosure sale and all notices relating to it took place

during the pendency of the original property owner’s bankruptcy. A bankruptcy

triggers a “self-executing” and “automatic stay of actions by all entities to collect

or recover on claims.” Burton v. Infinity Cap. Mgmt., 862 F.3d 740, 746 (9th Cir.

2017) (citing 11 U.S.C § 362(a); In re Gruntz, 202 F.3d 1074, 1081 (9th Cir. 2000)

(en banc)). Although we have “not had occasion to decide whether notices filed

pursuant to Nevada’s non-judicial foreclosure statute” violate the stay, “acts that

immediately or potentially threaten the debtor’s possession of its property” do.

CitiMortgage, Inc. v. Corte Madera Homeowners Ass’n, 962 F.3d 1103, 1110 (9th

Cir. 2020) (quotation marks and citation omitted).

      While recognizing “violations of the automatic stay are void, not voidable,”

In re Schwartz, 954 F.2d 569, 571 (9th Cir. 1992), the district court correctly

concluded that Deutsche Bank—a creditor, rather than a debtor or trustee—lacked

standing to challenge the violation of the stay. See In re Pecan Groves of Ariz.,



                                           2
951 F.2d 242, 245 (9th Cir. 1991) (holding that “a creditor has no independent

standing to appeal an adverse decision regarding a violation of the automatic

stay”). Notwithstanding Deutsch Bank’s attempts to narrow In re Pecan Groves’s

holding, it applies by its own terms to all actions “seek[ing] to enforce the

protections of the automatic stay,” id., and forecloses these arguments.

      Deutsche Bank’s assertions about the purportedly inequitable nature of the

sale due to the low purchase price, and thus Elmer’s status as a bona fide

purchaser, are similarly unavailing. Nevada law requires “proof of some element

of fraud, unfairness, or oppression as accounts for and brings about the inadequacy

of price.” Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow

Canyon, 405 P.3d 641, 643 (Nev. 2017) (citation omitted). Here, such proof is

lacking.

      AFFIRMED. 1




1
  Appellant’s Motion to Extend Time to File Reply Brief (Dkt. 35) is granted.
Appellant’s Motion to Supplement the Record on Appeal (Dkt. 38) is denied.
Appellant’s Stipulated Motion to Dismiss Madeira Homeowners Association from
the appeal (Dkt. 42) is granted.

                                          3